UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) September 28, 2010 ERF Wireless Inc. (Exact name of registrant as specified in its charter) Nevada 000-27467 76-0196431 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2911 South Shore Boulevard, Suite 100, League City, Texas 77573 (Address of principal executive offices) (Zip Code) (281) 538-2101 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Michael R. Jones, the former ERF Wireless CTO, has elected to leave his position of ERF Wireless CTO, as well as his board position, for personal reasons. Item 9.01Financial Statements and Exhibits (a)Financial Statements of Business Acquired. Inapplicable. (b)Pro Forma Financial Information. Inapplicable. (c)Exhibits Inapplicable. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. October 4, 2010 /s/ H. Dean Cubley Dr. H. Dean Cubley Chief Executive Officer 3
